                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007



                                                   January 14, 2020

BY CM/ECF


                                                                    MEMO ENDORSED
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

              Re:    United States v. Anilesh Ahuja, et al.
                     S1 18 Cr. 328 (KPF)

Dear Judge Failla:

               The Government writes, with the consent of the defendants, to request that the
deadline for the Government’s restitution submission be adjourned from today, January 14, 2020,
to Friday, January 17, 2020. The Government requests this extension to enable the parties to
continue to discuss whether a joint proposal regarding restitution can be reached.

                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   Attorney for the United States
                                                   Acting Under Authority Conferred by
                                                   28 U.S.C. § 515

                                                      /s/
                                                   Andrea M. Griswold
                                                   Joshua A. Naftalis
                                                   Max Nicholas
                                                   Assistant United States Attorneys
                                                   (212) 637-1205/2310/1565



Application GRANTED.

                                                SO ORDERED.
Dated: January 15, 2020
       New York, New York


                                                HON. KATHERINE POLK FAILLA
                                                UNITED STATES DISTRICT JUDGE
